DETAILED ACTION
This Final Office Action is in response to arguments filed 7/30/2021.
Claims 20-35 are pending.
Response to Arguments
On page 1 of Remarks, Applicant contends that Malone does not teach “providing an output signal for applying a braking force to slow the vehicle to a stop in dependence on said first and second signals,” as claimed. Applicant further contends on page 2 that entering the lockout mode in Malone is not dependent on the “second signals” and that the lockout mode is designed to ensure that only authenticated communications may control the vehicle remotely.
The Examiner respectfully disagrees. As discussed and agreed upon in the Remarks, the lockout mode of Malone teaches “providing an output signal for applying a braking force to slow the vehicle to a stop.” The Examiner agrees that Malone teaches that the lockout mode may be used to ensure only authenticated communications; however, Malone also teaches that the lockout mode is used in response to conflicting inputs from manned and remote messages in which manned actions, e.g. brake application, are determined to be unintended, as discussed in ¶0035 of Malone. Therefore, Malone teaches entering a lockout mode in dependence on remote messages (i.e. “first signals”) and manned messages, e.g. brake pedal input (i.e. “second signals”), when the manned and remote messages are conflicting due to unintended actions.
On page 2 of Remarks, the Applicant discusses the feature of Malone in which conflicts occur between the manual inputs and remote controller commands and 
The Examiner agrees that Malone has disclosed various embodiments that do not use both the “first and second signals;” however, the Applicant has not cited the embodiment discussed in ¶0035, with respect to when the manned and remote messages are conflicting due to unintended actions. This is the embodiment of Malone that has been applied in the rejections discussed in the Office Action mailed 3/31/2021.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 23, 25-31, and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malone et al. (US 2016/0167653 A1), hereinafter Malone.
Claim 20
Malone discloses the claimed method of controlling movement of a vehicle (see at least Figure 3, described in ¶0047-0053, regarding that the vehicle is controlled to a stop), comprising: 
receiving a first signal indicative of the vehicle being in a remote control drive mode (see at least ¶0047, with respect to step 70 of Figure 3, regarding that during normal operation in remote control mode, remote controller 12 sends drive requests to interface module 14 of the vehicle, depicted in Figure 1);
receiving a second signal indicative of operation of a main input device within the vehicle (see at least ¶0018, regarding the steering wheel, brake pedal, gear shift, accelerator pedal, and ignition switch that are manually operating by a driver; ¶0034, regarding a switch for transitioning between manual and remote mode); and 
providing an output signal for applying a braking force to slow the vehicle to a stop in dependence on said first and second signals (see at least ¶0035, regarding that unintended actions, e.g. pedal position conflicts with remote messages, cause the vehicle to enter a lockout mode, where the vehicle is controlled to a stop, as described in ¶0045, ¶0049, with respect to step 78 of Figure 3; ¶0037-0038, regarding that in a remote control mode, a vehicle is stopped by resolving conflicts between a brake request from a remote controller and a brake pedal).
Claim 23
Malone further discloses that the main input device comprises a throttle, a gear shifter, or a steering device, and wherein an action requested by the second signal is denied (see at least ¶0037-0041, regarding that when conflicts exist between manual inputs and inputs from the remote controller during a remote control mode, the vehicle will not respond to manual steering input, manual input for the transmission, and manual input from an accelerator pedal for the engine).
Claim 25
Malone further discloses that the main input device comprises a service brake or an electronic parking brake and wherein a braking action requested by the second signal is permitted if the requested braking force exceeds the braking force applied in dependence on the output signal (see at least ¶0038, regarding that when conflicts exist between manual inputs and inputs from the remote controller during a remote control mode, the strongest braking request (from brake pedal input or remote controller) is implemented).
Claim 26
Malone further discloses that after the vehicle has been brought to a stop: applying a parking brake of the vehicle, and putting a transmission of the vehicle into park mode (see at least ¶0045, regarding that when the vehicle has been set to lockout mode, the vehicle is controlled to a stop and shifted into park).
Claim 27
Malone further discloses the claimed non-transitory storage medium containing a computer program configured to be executed by a processor (see at least ¶0006) to perform the method of claim 20, as discussed in the rejection of claim 20. 
Claim 28
Malone discloses the claimed controller for controlling movement of a vehicle (see Figure 1, as described in at least ¶0017), the controller comprising an electronic processor configured to perform the method discussed in the rejection of claim 20.
Claim 29
Malone further discloses that the claimed controller comprises a brake controller operably connected to the electronic processor (see Figure 1, depicting communication interface module 14 connected to vehicle control module 34 connected to brake position function 38 and parking brake position function 40), the brake controller being configured to output said second signal to the electronic processor based upon operation of at least one brake of a service brake and a parking brake (see at least ¶0022, ¶0024), and responsive to the output signal from the electronic processor, to control operation of the vehicle brakes to apply said braking force (see at least ¶0045, ¶0049, regarding that when the vehicle is in lockout mode, the brakes are controlled by 
Claim 30
Malone further discloses a steering controller operably connected to the electronic processor (see Figure 1, depicting communication interface module 14 connected to electronic power steering 24 connected to steering position function 26), the steering controller being configured to output said second signal to the processing means based upon operation of a steering device (see at least ¶0037-0041, regarding manual steering inputs when conflicts exist between manual inputs and inputs from the remote controller during a remote control mode; ¶0032, regarding input torque on the steering wheel can be used to override autonomy).
Claim 31
Malone further discloses that the steering device comprises a steering wheel (see at least ¶0043, regarding the manual inputs include a steering wheel) and wherein the steering controller comprises an electric power assisted steering module (see Figure 1, depicting the electronic power steering 24 connected to steering position function 26) that is configured to output said second signal in dependence on a predetermined torque having been applied to the steering wheel (see at least ¶0032, regarding an input torque sensed on the steering wheel allows for the override of specific or all functions of autonomy).
Claim 33
Malone further discloses a transmission controller operably connected to the electronic processor (see Figure 1 depicting communication interface module 14 connected to vehicle control module 34 connected to transmission position function 36), the transmission controller being configured to output said second signal to the electronic processor based upon operation of a gear shifter (see at least ¶0018, regarding the gear shift that causes operation of a transmission shifter controller; ¶0037-0041, regarding the transmission input when conflicts exist between manual inputs and inputs from the remote controller during a remote control mode).
Claim 34
Malone further discloses a powertrain controller operably connected to the electronic processor (see Figure 1, depicting the communication interface module 14 connected to engine control module 28 connected to engine start/stop function 32), the powertrain controller being configured to output said second signal to the electronic processor based upon operation of a throttle (see at least ¶0021, regarding the control of a throttle; ¶0037-0041, regarding that the accelerator pedal input when conflicts exist between manual inputs and inputs from the remote controller during a remote control mode; ¶0035, regarding that a lockout mode is entered when an accelerator pedal position is determined to be unintended, where the lockout mode controls the vehicle to a stop, as described in ¶0045).
Claim 35
Malone further discloses the claimed vehicle (i.e. vehicle 10, depicted in Figure 1) comprising the controller of claim 28, as discussed in the rejection of claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Ichiro et al. (translation of WO 2016/056213 A1), hereinafter Ichiro.
Claim 21
Malone discloses that the braking force used to achieve the controlled stop is determined by a calibratable map (see ¶0045); therefore, it may be considered inherent that applying a braking force to slow the vehicle comprises following a predetermined deceleration profile
Specifically, Ichiro discloses a similar remote controlled vehicle (see page 1, lines 14-16; Figure 1, depicting vehicle 1), where controller 17 of vehicle 10 determines how to change the deceleration based on a braking start position and a braking start speed, so as to reach a speed of zero at a particular stop point (see page 15, lines 589-592). Ichiro further discloses applying a braking force to bring the vehicle to the stop point (similar to applying a braking force to slow the vehicle taught by Malone) by following a predetermined deceleration profile (see page 15, lines 593-611, with respect to Figure 11, depicting patterns of deceleration 61, 62, and 63 that are selected by the controller for stopping the vehicle).
Malone is directed towards a remote controlled vehicle that brings the vehicle to a controlled stop when a brake or accelerator pedal input is determined to be unintended (see ¶0035) and when an unauthorized party attempts to remotely control the vehicle (see ¶0044). Ichiro is directed towards a remote controlled vehicle that is controlled (e.g., to a stop in Figure 9) when an unauthorized party attempts to remotely control the vehicle (see page 1, lines 17-27). While Ichiro does not discuss unintended pedal inputs and does not bring the vehicle to a stop for every attempt of unauthorized access, it is only the technique of using a predetermined deceleration profile taught by Ichiro that is applied to the controlled stop of Malone.
Since the vehicles of Malone and Ichiro are directed to the same purpose, i.e. controlling a remote controlled vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controlled stop of Malone, such that applying a braking force to slow the vehicle comprises following a predetermined deceleration profile, in the same manner that 
Claim 22
Ichiro further discloses that the predetermined deceleration profile comprises a constant rate of deceleration (see page 15, lines 596-608, with respect to line 62 in Figure 11, regarding that controller 16 may select pattern of deceleration line 62 which is a constant deceleration).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Okamura et al. (US 2013/0311004 A1), hereinafter Okamura.
Claim 24
Malone does not disclose that a steering action requested by the operation of the steering device is permitted while the vehicle is slowed, with respect to the operations discussed in ¶0037-0041 and ¶0045; however, Malone does disclose that an input torque sensed on the steering wheel will override specific or all functions of autonomy (see ¶0032). Therefore, it would be reasonable to modify the system of Malone, so as to permit a manual steering action while the vehicle is being autonomously controlled to stop.
Okamura discloses this well known technique where a steering action requested by a steering operation, described in ¶0028 and depicted as a steering wheel in Figure 1 (similar to the steering device taught by Malone) is permitted while the vehicle is the vehicle is slowed taught by Malone) (see at least ¶0007; Figure 6, steps S8 and S11).
Since the systems of Okamura and Malone are directed to the same purpose, i.e. overriding a remote control mode of a vehicle with manual operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the override operation of Malone, such that a steering action requested by the operation of the steering device is permitted while the vehicle is slowed, in the same manner that Okamura permits a steering action requested by a steering operation while the vehicle is controlled to a stop position, with the predictable result of preventing a remote operation that is not intended by the driver (¶0005 of Okamura).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Official Notice.
Claim 32
Malone discloses that the vehicle controls are calibrated to preselected limits in ¶0035, where vehicle controls include the steering controller (see ¶0021-0022). However, Malone does not specifically disclose that the steering controller is configured to limit any requested steering torque from a remote control device to 3 Nm at the steering wheel in dependence on said predetermined torque having been applied to the steering wheel. This feature would be obvious to one of ordinary skill in the art, in light of Official Notice. Specifically, it would be capable of instant and unquestionable demonstration to modify the preselected limits set on the steering controller of Malone, so as to be 3 Nm, given that this is a common low value of torque used to limit 3 Nm at the steering wheel, in light of Official Notice, with the predictable result of using known low values of steering torque that are capable of minimizing unintended manual inputs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                             

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661